                                                                         FILED
                       UNITED STATES DISTRICT COURT                 October 5, 2018
                      EASTERN DISTRICT OF CALIFORNIA              CLERK, US DSITRICT COURT
                                                                    EASTERN DISTRICT OF
                                                                         CALIFORNIA


UNITED STATES OF AMERICA,                   Case No. 2:18-mj-00181-CKD

                Plaintiff,

      v.                                            ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
SOMPHONG XAI VONGSUWAN

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release SOMPHONG XAI

VONGSUWAN Case No. 2:18-mj-00181-CKD Charge 18 USC § 371, 922(a)(1)(A),

922(o), 922(g)(1),26 USC § 5861(d), 5861(i) from custody for the following reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                             Unsecured Appearance Bond $

                             Appearance Bond with 10% Deposit

                             Appearance Bond with Surety

                             Corporate Surety Bail Bond

                         X   (Other): Order dismissing case.

      Issued at Sacramento, California on October 5, 2018 at 9:00 AM

                                   By:
